
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Garrett of New
			 Jersey (for himself, Mr. Moran of
			 Kansas, Mr. Kissell, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the ongoing attacks by the
		  Lord’s Resistance Army (LRA) which have affected innocent civilians in Uganda,
		  South Sudan, Central African Republic, and the Democratic Republic of Congo,
		  and for other purposes.
	
	
		Whereas for over two decades, the Government of Uganda has
			 been engaged in an armed conflict with the Lord’s Resistance Army (LRA) that
			 resulted in as many as 200,000 civilian deaths from violence and disease, as
			 well as the displacement of more than 1,600,000 people from eastern and
			 northern Uganda;
		Whereas the LRA has also occupied and caused severe
			 insecurity and humanitarian crises in northeastern Democratic Republic of Congo
			 and southern Sudan, and abducted innocent civilians in southeastern Central
			 African Republic;
		Whereas Joseph Kony, the leader of the LRA, and several of
			 his top commanders have been indicted by the International Criminal Court for
			 war crimes and crimes against humanity, including rape, murder, enslavement,
			 and sexual enslavement, and have forcibly recruited tens of thousands of
			 children;
		Whereas in April 2008, after nearly two years of peace
			 negotiations mediated by the Government of South Sudan, Joseph Kony refused to
			 sign the Final Peace Agreement with the Government of Uganda;
		Whereas Joseph Kony subsequently refused to sign the Final
			 Peace Agreement in May, September, and November of 2008 despite continued
			 efforts by mediators and civil society leaders to meet with him and clarify the
			 terms of the agreement;
		Whereas in March of 2008, despite being engaged in
			 negotiations to finalize the Final Peace Agreement, the LRA raided several
			 villages in southeastern Central Africa Republic and southern Sudan, abducting
			 150 people, including 23 children;
		Whereas since September 2008, Joseph Kony has directed the
			 LRA to engage in systematic, large-scale violence against innocent civilians in
			 the Democratic Republic of Congo and South Sudan that has resulted in
			 the—
			(1)deliberate killing of over 1,000 Congolese
			 and Sudanese civilians until January 2009, which, according to research done by
			 Genocide Intervention Network, constitutes the deadliest violence in Africa
			 during that time period;
			(2)deaths of over 200
			 Congolese civilians on December 25, 2008, in a series of coordinated rebel
			 attacks that targeted civilians gathering to celebrate Christmas, according to
			 Human Rights Watch;
			(3)displacement of
			 150,000 Congolese and 36,000 Sudanese civilians from their homes, many of whom
			 do not have access to essential humanitarian assistance; and
			(4)abduction of over
			 450 children;
			Whereas military forces and United Nations peacekeepers in
			 the Democratic Republic of Congo and Sudan have been unable to protect
			 civilians from LRA attacks;
		Whereas the Ugandan military, working in conjunction with
			 the militaries of the Democratic Republic of Congo and South Sudan, launched a
			 regional military offensive, Operation Lightning Thunder,
			 against LRA bases in Congolese territory on December 14, 2008;
		Whereas Operation Lightning Thunder did not
			 adequately protect civilians in the Democratic Republic of Congo and South
			 Sudan from LRA attacks, which dramatically increased in frequency and brutality
			 after December 14, 2008, and did not result in the capture of Joseph Kony nor
			 pressure him to sign and abide by the Final Peace Agreement; and
		Whereas the United States military’s Africa Command
			 provided logistical and technical support to regional militaries involved in
			 Operation Lightning Thunder: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the decision by Joseph Kony, the
			 leader of the Lord’s Resistance Army (LRA), to not sign the Final Peace
			 Agreement with the Government of Uganda and to instead order LRA rebels to
			 resume large-scale attacks against innocent civilians;
			(2)expresses the
			 support of the citizens of the United States for civilians in central Africa
			 who have suffered from LRA attacks and abductions;
			(3)urges Joseph Kony
			 to sign the Final Peace Agreement and ensure the LRA takes concrete, genuine
			 steps to abide by its terms, including halting all attacks on civilian
			 populations;
			(4)urges the military
			 forces of Uganda, the Democratic Republic of Congo, Central African Republic,
			 and South Sudan, as well as United Nations peacekeeping forces in the region,
			 to protect civilians from further LRA attacks, ensure all offensive operations
			 target only top LRA commanders and avoid endangering abducted children and
			 noncombatants, and strengthen ongoing efforts to facilitate the demobilization
			 and reintegration of lower-level combatants, captives, and noncombatants;
			 and
			(5)calls for
			 President Barack Obama to appoint a senior diplomat dedicated to addressing the
			 destabilizing impact of LRA atrocities in the region, improving civilian
			 protection, and working with regional and international governments to find a
			 permanent solution to the crisis.
			
